Exhibit 10.1

EATON VANCE CORP.

2008 OMNIBUS INCENTIVE PLAN

Restatement No. 5

__________________________

(Effective as of October 24, 2012)




















EATON VANCE

2008 OMNIBUS INCENTIVE PLAN

Restatement No. 5

(Effective as of October 24, 2012)

__________________________

ARTICLE I

PURPOSE

The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

The effective date of Plan is October 30, 2008, the date it was approved by the
voting stockholders of the Company (“Voting Stockholders”). Restatement No. 2
became effective on October 23, 2009, the date it was approved by the Voting
Stockholders of the Company; Restatement No. 3 became effective on October 26,
2010, the date it was approved by the Voting Stockholders of the Company.
 Restatement No. 4 became effective on October 26, 2011, the date it was
approved by the Voting Stockholders of the Company.  This Restatement No. 5
became effective on October 24, 2012, the date it was approved by the Voting
Stockholders of the Company.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1   

“Award” means an award under this Plan of any Stock Option, Restricted Stock or
Phantom Stock.  All Awards shall be confirmed by, and subject to the terms of, a
written Award Agreement.

2.2   

“Award Agreement” means a Notice and Award Agreement provided to the
Participant, setting forth the terms and conditions of an Award.  A
Participant’s acceptance (and non-revocation) of an Award hereunder will be
deemed to constitute his or her acceptance of all terms of the Plan and the
Award Agreement.  Award Agreements for Option Awards may be also referred to
herein as “Option Agreements.” Award Agreements for Restricted Stock Awards may
be also referred to herein as “Restricted Stock Agreements.” Award Agreements
for Phantom Stock may be also referred to as “Phantom Stock Agreements.”

2.3   

“Board” means the Board of Directors of the Company.





-1-







2.4   

“Cause” means, with respect to any employee of the Company or Subsidiary,
(i) such employee’s failure to perform and discharge his or her duties and
responsibilities for any reason other than death or disability, (ii) such
employee engages or has engaged in an action or course of conduct that in the
reasonable judgment of the Committee (A) constitutes fraud, embezzlement or
theft, (B) violates the Company’s Code of Business Conduct or Code of Ethics as
then in effect, (C) constitutes a crime, (D) violates any rule, regulation or
law to which the Company or Subsidiary is subject, (E) is negligent, or (F)
harms the Company or Subsidiary or either’s reputation, (iii) such employee is
sanctioned or censured by any regulatory or administrative body (including
without limitation federal, foreign, state and local), or (iv) such employee
fails to maintain any license or registration required for the employee to
perform the functions of the employee’s position.  With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under the Certificate of
Incorporation and By-Laws of the Company or applicable law.

2.5   

“Change in Control” Unless otherwise determined by the Committee, a “Change in
Control” shall be deemed to occur following any transaction if:

(a)

The acquisition, other than from the Company or with the Company’s interest, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then outstanding Company Voting Stock; provided,
that any acquisition by the Company or any of its Subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries shall not constitute a Change in Control.



(b)

Approval by the Voting Stockholders of the Company of a reorganization, merger
or consolidation (a “Business Combination”), in each case with respect to which
all or substantially all of the individuals and entities who are the respective
beneficial owners of the Company Voting Stock immediately prior to such Business
Combination will not, following such Business Combination, beneficially own,
directly or indirectly, more than 50% of the then combined voting power of the
then outstanding Company Voting Stock entitled to vote generally in the election
of directors of the Company or other entity resulting from the Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination; or



(c)

Approval by the holders of the Company Voting Stock of (i) a complete
liquidation or dissolution of the Company, (ii) a sale or other disposition of
all or substantially all of the assets of the Company, (iii) a sale or
disposition of Eaton Vance Management (or any successor thereto) or of all or
substantially all of the assets of Eaton Vance Management (or any successor
thereto), or (iv) an assignment by any direct or indirect investment adviser
Subsidiary of the Company of investment advisory agreements pertaining to more
than 50% of the aggregate assets under management of all such Subsidiaries of
the Company, in the case of (ii), (iii) or (iv) other than to a corporation or
other entity with respect to which, following such sale or disposition or
assignment, more than 50% of the outstanding combined voting power of the then





-2-




outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company Voting Stock immediately
prior to such sale, disposition or assignment in substantially the same
proportion as their ownership of the Company Voting Stock immediately prior to
such sale, disposition or assignment.

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:



(1)

The acquisition, holding or disposition of Company Voting Stock deposited under
the Voting Trust Agreement dated as of October 30, 1997, as amended, of the
voting trust receipts issued therefore, any change in the persons who are voting
trustees thereunder, or the acquisition, holding or disposition of Company
Voting Stock deposited under any subsequent replacement voting trust agreement
or of the voting trust receipts issued therefore, or any change in the persons
who are voting trustees under any such subsequent replacement voting trust
agreement; provided, that any such acquisition, disposition or change shall have
resulted solely by reason of the death, incapacity, retirement, resignation,
election or replacement of one or more voting trustees.



(2)

Any termination or expiration of a voting trust agreement under which Company
Voting Securities have been deposited or the withdrawal therefrom of any Company
Voting Securities deposited thereunder, if all Company Voting Securities and/or
the voting trust receipts issued therefore continue to be held thereafter by the
same persons in the same amounts.



(3)

The approval by the holders of the Company Voting Stock of a reorganization of
the Company into different operating groups, business entities or other
reorganization after which the voting power of the Company is maintained as
substantially the same as before the reorganization by the holders of the
Company Voting Stock.

A Change in Control shall not occur for purposes of the Plan unless it
constitutes a “change in control” for purposes of Section 409A of the Code if
the Award is subject to Section 409A of the Code.

2.6   

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder, and, in all instances, as
further defined or described under any formal guidance issued by the Internal
Revenue Service or United States Treasury.

2.7   

“Committee” means the Committee the Board may appoint to administer this Plan;
provided that, performance based awards of Restricted Stock may be made only by
a committee or subcommittee of the Board which shall consist of two or more
Non-Employee Directors, each of whom shall be, to the extent required by Section
162(m) of the Code, an “outside director” as defined in Section 162(m) of the
Code.  With respect to the application of this Plan to Non-Employee Directors,
the Committee shall be (i) the Board or (ii) a committee or subcommittee (which
may differ from the committee or subcommittee established for the





-3-




grant of Awards to employees) comprised of two or more Non-Employee directors
each of whom qualify as an “independent director” as defined under Section
303A.02 of the NYSE Listed Company Manual.  Initially, without further action of
the Board, the Compensation Committee of the Board will administer the Plan.  To
the extent that no Committee exists that has the authority to administer this
Plan, the functions of the Committee shall be exercised by the Board; provided,
however, that in all cases the Board may take actions pursuant to the Plan to
the extent it deems it advisable and as may be consistent with applicable law.
 If for any reason the appointed Committee does not meet the requirements of
Rule 16b-3 or Section 162(m) of the Code, such noncompliance shall not affect
the validity of Awards, grants, interpretations or other actions of the
Committee.

2.8   

“Company Non-Voting Stock” means the then outstanding shares of Company stock
not entitled to vote in the election of directors.

2.9   

“Company Voting Stock” means the then outstanding shares of the Company stock
entitled to vote generally in the election of directors.

2.10   

“Company” means Eaton Vance Corp., a Maryland corporation, and its successors by
operation of law.

2.11   

“Covered Employee” means an employee subject to the Code Section 162(m)
provisions governing deductibility of certain compensation to such employees.

2.12   

“Detrimental Activity” means: (a) the disclosure to anyone outside the Company
or Subsidiaries, or the use in any manner other than in the furtherance of the
Company’s or its Subsidiaries’ business, without written authorization from the
Company, of any confidential information or proprietary information, relating to
the business of the Company or its Subsidiaries that is acquired by a
Participant prior to or after the Participant’s Termination; (b) activity while
employed or performing services that results, or if known could result, in the
Participant’s Termination that is classified by the Company as a termination for
Cause; or (c)  material breach of any agreement between the Participant and the
Company or a Subsidiary (including, without limitation, any employment agreement
or non-competition or non-solicitation agreement).  For purposes of subsections
(a) and (c) above, the Chief Executive Officer and the Chief Legal Officer of
the Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.

2.13   

“Director Option” means an option granted to a Non-Employee Director in
accordance with Section 9.2.

2.14   

“Disability” means with respect to a Participant’s Termination, a permanent and
total disability as defined in Section 22(e)(3) of the Code.  A Disability shall
only be deemed to occur at the time of the determination by the Committee of the
Disability.  Notwithstanding the foregoing, for Awards that are subject to
Section 409A of the Code, Disability shall mean that a Participant is disabled
under Section 409A(a)(2)(C)(i) or (ii) of the Code.

2.15   

“Effective Date” means October 24, 2012, the date the Voting Stockholders
approved Restatement No. 5 of the Plan.





-4-







2.16   

“Eligible Employees” means each employee of the Company or a Subsidiary.

2.17   

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.18   

“Fair Market Value” means, unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, as of any date and except as
provided below, the last sales price reported for the shares of the Company on
the applicable date as reported on the principal national securities exchange in
the United States on which it is then traded.  For purposes of the grant of any
Award, the applicable date shall be the trading day on which the Award is
granted.  In the event that an award is granted on a day on which the applicable
market is not open or after close of the applicable market, Fair Market Value
shall be determined using the closing price on the last business day on which
the market was open preceding the day of the grant of the award.  For purposes
of the exercise of any Award, the date a notice of exercise is received by the
Company or, if not a day on which the applicable market is open, the closing
price on the last business day on which the market was open preceding the day
the notice is received.

2.19   

“Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.20   

“Grant Date” means the actual date an Award contemplated hereunder is actually
made to a Participant.

2.21   

 “Incentive Stock Option” means any Stock Option awarded to an Eligible Employee
of the Company or its Subsidiaries under this Plan intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code.

2.22   

“Non-Employee Director” means a director of the Company who is not an active
employee of the Company or a Subsidiary and includes a non-employee director
within the meaning of Rule 16b-3.

2.23   

“Non-Qualified Stock Option” means any Stock Option awarded under this Plan that
is not an Incentive Stock Option.

2.24   

“Participant” means an Eligible Employee or Non-Employee Director to whom an
Award has been granted pursuant to this Plan.

2.25   

“Performance Period” means the period of performance applicable to Performance
Award of Restricted Stock granted under Section 7.4.

2.26   

“Performance Award” means an Award made pursuant to Article 7.4 of this Plan of
the right to receive an allocation of Company Non-Voting Stock at the end of a
specified Performance Period, which the Committee shall have designated at grant
as intended to provide “performance-based compensation” within the meaning of
Code Section 162(m) or





-5-




which, although not so designated, the Committee believes provides
“performance-based compensation” as so defined and was granted to a person who
is or the Committee determines is reasonably likely to become a Covered
Employee.

2.27   

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.28   

“Phantom Stock” means a notional award made to a Non-Employee Director under
Section 9.3.  Each single unit of Phantom Stock has a reference value equal to
the Fair Market Value of a share of Company Non-Voting Stock.

2.29   

“Plan” means this Eaton Vance Corp. 2008 Omnibus Incentive Plan, as amended and
restated from time to time.

2.30   

“Qualified Member” means a member of the Committee who is a Non- Employee
Director and an “outside director” within the meaning of Treasury Regulation
§1.162-27(e)(3) under Code Section 162(m).

2.31   

“Restricted Stock” means an Award of shares of Company Non-Voting Stock under
this Plan that is subject to Article VII.

2.32   

“Restriction Period” means the period of time during which any grant or sale of
Restricted Stock, or portion thereof, remains subject to a Risk of Forfeiture,
as described in Article VII and any Restricted Stock Agreement.

2.33   

RESERVED.

2.34   

“Risk of Forfeiture” means a limitation on the right of the Participant to
retain an Award of Restricted Stock, including a right in the Company to retain
the shares of Company Non-Voting Stock subject to a Restricted Stock Agreement
arising because of the occurrence or non-occurrence of specified events or
conditions.

2.35   

“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as then in
effect or any successor provision.

2.36   

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code.

2.37   

“Securities Act” means the Securities Act of 1933, as amended and all rules and
regulations promulgated thereunder.  Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.38   

“Stock Option” or “Option” means any option to purchase shares of Company
Non-Voting Stock pursuant to Article VI or Article IX, as applicable.

2.39   

“Subsidiary” means any subsidiary entity of the Company within the meaning of
Section 424(f) of the Code.





-6-







2.40   

“Termination” means a Termination of Employment or Termination of Directorship,
as applicable.

2.41   

“Termination of Directorship” means that the Non-Employee Director has ceased to
be a director of the Company.

2.42   

“Termination of Employment” means: (a) a termination of employment (for reasons
other than a military or personal leave of absence granted by the Company) of a
Participant from the Company and its Subsidiaries; or (b) when an entity which
is employing a Participant ceases to be a Subsidiary, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another
Subsidiary at the time the employing entity ceases to be a Subsidiary.  In the
event that an Eligible Employee becomes a Non-Employee Director upon the
termination of his or her employment, unless otherwise determined by the
Committee in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee or a Non-Employee Director.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

2.43   

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in section 152(a) of the Code) of the
participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant and determined to be an
“unforeseeable emergency” for purposes of Section 409A of the Code.

ARTICLE III

ADMINISTRATION

3.1   

The Committee.  The Plan shall be administered and interpreted by the Committee.

3.2   

Grants of Awards.  The Committee shall have full authority to grant, pursuant to
the terms of this Plan, Awards under this Plan.  In particular, the Committee’s
authority shall include the authority to:

(a)   

select the Eligible Employees to whom Awards may from time to time be granted
hereunder;

(b)   

determine the number of shares of Company Non-Voting Stock to be covered by each
Award granted hereunder;

(c)   

determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any





-7-




vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Company Non-Voting Stock
relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);

(d)   

determine whether, to what extent, and under what circumstances an Award may be
settled in cash, Company Non-Voting Stock or other property;

(e)   

determine whether, to what extent and under what circumstances Company
Non-Voting Stock and other amounts payable with respect to an Award under this
Plan shall be deferred either automatically or at the election of the
Participant in any case, in a manner intended to comply with Section 409A of the
Code;

(f)   

determine whether a Stock Option is an Incentive Stock Option or Non-Qualified
Stock Option;

(g)   

prescribe the form of each Award Agreement;

(h)   

determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to the
exercise of an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of the acquisition of Company Non-Voting
Stock pursuant to such Award; and

(i)   

make all other decisions regarding grants of Awards hereunder.

Other provisions of the Plan notwithstanding, the Board may perform any function
of the Committee under the Plan, including for the purpose of ensuring that
transactions under the Plan by Participants who are then subject to Section 16
of the Exchange Act in respect of the Company are exempt under Rule 16b-3.  In
any case in which the Board is performing a function of the Committee under the
Plan, each reference to the Committee herein shall be deemed to refer to the
Board, except where the context otherwise requires.




3.3   

Manner of Exercise of Committee Authority.  At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award to be granted to an employee who is then subject to Section 16 of the
Exchange Act in respect of the Company, or relating to a Restricted Stock
Performance Award, may be taken either (i) by a subcommittee composed solely of
two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action, provided that, upon such abstention or recusal, the Committee
remains composed solely of two or more Qualified Members.  Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan.  Any action of the Committee with respect to the Plan
shall be final, conclusive, and binding on all persons, including the Company,
Subsidiaries, Participants, any person claiming any rights under the Plan from
or through any Participant, and stockholders of the Company.  The express grant
of





-8-




any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.  The Committee may delegate to officers or managers of the Company,
including the Company’s management committee, the authority, subject to such
terms as the Committee shall determine, to perform administrative functions and
the vesting and timing of the exercise of Awards either at the time of grant or
thereafter, and such other functions as the Committee may determine to the
extent permitted under applicable law and, with respect to any Participant who
is then subject to Section 16 of the Exchange Act in respect of the Company, to
the extent performance of such function will not result in a subsequent
transaction failing to be exempt under Rule 16b-3(d) or a performance award
meeting the exception for performance compensation under Section 162(m) of the
Code; provided that, in no event shall the authority to grant awards be
delegated to officers or managers of the Company.

3.4   

Limitation of Liability.  Each member of the Committee shall be entitled in good
faith to rely or act upon any report or other information furnished to him or
her by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants, or other professional
retained by the Company to assist in the administration of the Plan.  No member
of the Committee, nor any officer or employee of the Company acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

3.5   

Decisions Final.  Any decision, interpretation or other action made or taken in
good faith by or at the direction of the Company, the Board, the Committee (or
any of the members thereof) or its delegees arising out of or in connection with
this Plan shall be within the absolute discretion of all and each of them, as
the case may be, and shall be final, binding and conclusive on the Company and
all employees and Participants and their respective heirs, executors,
administrators, successors and assigns.

3.6   

Designation of Consultants/Liability.

(a)   

The Committee may, in its sole discretion, designate employees of the Company
and professional advisors to assist the Committee in the administration of this
Plan.

(b)   

The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent.  Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company.  The Committee, its members
and any person designated pursuant to subsection (a) above shall not be liable
for any action or determination made in good faith with respect to this Plan.
 To the maximum extent permitted by applicable law, no officer of the Company or
member or former member of the Committee or of the Board shall be





-9-




liable for any action or determination made in good faith with respect to this
Plan or any Award granted under it.

3.7   

Indemnification.  To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Subsidiary and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of this
Plan, except to the extent arising out of such officer’s, employee’s, member’s
or former member’s fraud or gross negligence.  Such indemnification shall be in
addition to any rights of indemnification the officers, employees, directors or
members or former officers, directors or members may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or any
Subsidiary.  Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under this Plan.

ARTICLE IV

SHARE LIMITATION

4.1   

Shares.  The aggregate number of shares of Company Non-Voting Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under this Plan shall not exceed 19,800,000 (subject to any increase or
decrease pursuant to Section 4.2), which may be either authorized and un-issued
Company Non-Voting Stock or Company Non-Voting Stock held in or acquired for the
treasury of the Company, or both.  

4.2   

Counting Shares; Adjustments.

(a)   

Manner of Counting Shares.  If any shares of Company Non-Voting Stock subject to
an Award expire, are forfeited, canceled, exchanged, or surrendered or such
Award is settled in cash or otherwise terminates without the Participant’s
retention of the shares of Company Non-Voting Stock covered by the Award,
including (i) the number of shares of Company Non-Voting Stock withheld in
payment of any tax obligation relating to the grant of such Award and (ii) the
number of shares of Company Non-Voting Stock equal to the number surrendered in
payment of any tax obligation relating to the lapse of the Restriction Period
applicable to a Restricted Stock Award, such number of shares of Company
Non-Voting Stock will again be available for Awards under the Plan.  The
Committee may make determinations and adopt regulations for the counting of
shares of Company Non-Voting Stock relating to any Award to ensure appropriate
counting, avoid double counting (in the case of a substitute Award), and provide
for adjustments in any case in which the number of shares of Company Non-Voting
Stock actually distributed





-10-




differs from the number of shares of Company Non-Voting Stock previously counted
in connection with such Award.

(b)   

Type of Shares Distributable.  Any shares of Company Non-Voting Stock delivered
with respect to any Award may consist, in whole or in part, of authorized and
un-issued shares of Company Non-Voting Stock or shares of Company Non-Voting
Stock reacquired by the Company through purchase in the open market or in
private transactions.

(c)   

Adjustments.  In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, shares of Company Non-Voting
Stock, or other property) which is unusual and non-recurring, or any
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event affects the shares, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, adjust (i) any or all of the number of
shares of Company Non-Voting Stock which may be thereafter issued in connection
with Awards, (ii) the number of shares of Company Non-Voting Stock issued or
issuable in respect of outstanding Options or, if deemed appropriate, make
provisions for payment of cash or other property with respect to any outstanding
Option, (iii) the exercise price relating to any Option, and (iv) the number and
kind of shares of Company Non-Voting Stock set forth in Section 6.2 as the
per-person limitation for any three calendar years for Option awards; provided,
however, in each case that, with respect to Incentive Options, such adjustment
shall be made in accordance with Section 424 of the Code, unless the Committee
determines otherwise.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and any criteria and performance
objectives or goals included in, Awards in recognition of unusual or
non-recurring events (including events described in the preceding sentence, as
well as acquisitions and dispositions of assets or all or part of businesses)
affecting the Company or any Subsidiary or any business unit, or the financial
statements thereof, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations, or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, a
Subsidiary, or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that, unless otherwise determined
by the Committee, no such adjustment shall be made in respect of a Restricted
Stock Performance Award if and to the extent that such adjustment would cause
such Restricted Stock Performance Award to provide other than “performance-based
compensation” within the meaning of Code Section 162(m).





-11-







ARTICLE V

ELIGIBILITY; GENERAL REQUIREMENTS FOR AWARDS

5.1   

General Eligibility.  All Eligible Employees and Non-Employee Directors are
eligible to be granted Awards under the Plan, subject to the terms and
conditions of this Plan.  Except as expressly provided herein, eligibility for
the grant of Awards and actual participation in this Plan shall be determined by
the Committee in its sole discretion.

ARTICLE VI

STOCK OPTIONS

6.1   

Options.  Stock Options may be granted alone or in addition to other Awards
granted under this Plan.  Each Stock Option granted under this Plan shall be of
one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock
Option.

6.2   

Limitation on Number of Shares to be Granted to Each Participant. Each Option
Agreement shall specify the number of shares of Company Non-Voting Stock to
which it pertains. No Participant may receive, during any three calendar year
period, Options to purchase more than 7,200,000 shares of Company Non-Voting
Stock. If any Option granted to an employee is canceled, the canceled Option
continues to be counted against the maximum number of shares for which Options
may be granted to that Participant under the Plan.  The preceding sentence
applies only to calculating the maximum number of shares of Company Non-Voting
Stock available to a Participant during any three calendar year periods, and
shall not apply to or affect the manner of counting shares pursuant to Section
4.2.

6.3   

Grants.  The Committee shall, in its sole discretion, have the authority to
grant to any Eligible Employee Incentive Stock Options or Non-Qualified Stock
Options.  To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify shall constitute a separate Non-Qualified Stock Option.

6.4   

Terms of Options.  Except as expressly provided in this Section, Options granted
under this Plan shall be subject to the following terms and conditions and shall
be in such form and contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee, in its sole
discretion, shall deem desirable:

(a)   

Exercise Price.  The exercise price per share of Company Non-Voting Stock
subject to a Stock Option shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% (or, in the case of an Incentive Stock Option granted to a “Ten
Percent Stockholder” (determined in accordance with Code Section 422(b)(6)),
110%) of the Fair Market Value (determined in accordance with the terms of this
Plan) of the Company Non-Voting Stock at the date of grant.





-12-







(b)   

Stock Option Term.  The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than ten (10)
years after the date the Option is granted; and provided further that the term
of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five (5) years.

(c)   

Exercisability.  Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee.
 If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at, or after, grant, in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.

(d)   

Notice of Exercise and Payment. An Option shall be exercisable only by delivery
of a written notice to the Company’s Treasurer or any other officer of the
Company designated by the Committee to accept such notices on its behalf,
specifying the number of shares of Company Non-Voting Stock for which it is
exercised. If the shares are not at that time effectively registered under the
Securities Act of 1933, as amended, the Participant shall include with such
notice a letter, in form and substance satisfactory to the Company, confirming
that the shares are being purchased for the Participant’s own account for
investment and not with a view to distribution. Payment shall be made in full at
the time the Option is exercised. Payment shall be made by (i) cash or check,
(ii) delivery and assignment to the Company of shares of Company Non-Voting
Stock having been owned by the Participant for such period as the Company’s
Treasurer may determine and having a Market Value as of the date of exercise
equal to the exercise price, (iii) if approved by the Committee, delivery of the
Participant’s promissory note for the exercise price (but not if the Participant
is a director or executive officer of the Company), or (iv) solely to the extent
permitted by applicable law, if the Company Non-Voting Stock is traded on a
national securities exchange or quoted on a national quotation system sponsored
by the Financial Industry Regulatory Authority, and the Committee authorizes,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price, and (v) any combination of (i) –
(iv) above or any other means the Committee deems acceptable and that are
permitted by applicable law.





-13-







(e)   

Non-Transferability of Options.  Except as expressly provided in an Option
Agreement, no Stock Option shall be transferable by the Participant otherwise
than by will, the laws of descent and distribution or by operation of the last
validly filed beneficiary designation, filed on a form acceptable to the
Company, and all Stock Options shall be exercisable, during the Participant’s
lifetime, only by the Participant.  Notwithstanding the foregoing, the Committee
may determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not transferable pursuant to this
Section is transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion.  A
Non-Qualified Stock Option that is transferred to a Family Member of the
optionee pursuant to the preceding sentence (i) may not be subsequently
transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the applicable Award
Agreement.  Any shares of Company Non-Voting Stock acquired upon the exercise of
a Non-Qualified Stock Option by a permissible transferee of a Non-Qualified
Stock Option or a permissible transferee pursuant to a transfer after the
exercise of the Non-Qualified Stock Option shall be subject to the terms of this
Plan and the applicable Award Agreement.

(f)   

No Rights to Options; No Stockholder Rights. No employee shall have any claim to
be granted an Option under the Plan, and there is no obligation for uniformity
of treatment of employees. No Option shall confer upon a Participant any rights
as a stockholder or any claim to dividends paid with respect to any shares of
Company Non-Voting Stock to which the Option relates unless and until such
shares of Company Non-Voting Stock are duly issued to him or her in accordance
with the terms of the Option Agreement.

(g)   

Cancellation and Rescission of Options.  Unless otherwise determined by the
Committee at grant, each Option Agreement shall provide that a Participant
engages or has engaged  in Detrimental Activity after the Grant Date of any
Option, all vested and unvested Options held by the Participant shall thereupon
terminate and expire.

(h)   

Options to Participants Outside the United States. The Committee may modify the
terms of any Option under the Plan granted to a Participant who is, at the time
of grant or during the term of the Option, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that such Option shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Option to the Participant, as affected by foreign





-14-




tax laws and other restrictions applicable as a result of the Participant’s
residence or employment abroad, shall be comparable to the value of such an
Option to a Participant who is resident or primarily employed in the United
States. An Option may be modified under this subsection in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation.

(i)   

Termination of Options. Each Option shall terminate and may no longer be
exercised in accordance with the following provisions:

(i)

if the Participant’s employment shall have been terminated  by his or her
resignation or by the Company or Subsidiary for Cause, all of the Participant’s
Options shall terminate and may no longer be exercised on the first to occur of
(A) the date that is forty-five (45) days from the termination date or (B) the
expiration date of the Option); provided that, with respect to a termination for
Cause, a duly authorized officer or officers of the Company may determine,
solely in his or their discretion to limit the exercise of Options to a time
period shorter than that described in (A);if the Participant’s employment shall
have been terminated by the Company or Subsidiary without Cause (before his or
her Disability or death), then the Participant may at any time within a period
of fifteen (15) months after such date of Termination (or, if sooner, the
Option’s expiration date as set forth on the Award Agreement) exercise his or
her Options to the extent that the Options were exercisable (vested) on the date
of termination of employment;

(ii)

if the Participant’s employment shall have been terminated because of his or her
Disability, then he or she may exercise any or all of his or her Options up
until each Option’s expiration date (as set forth on the Award Agreement), all
Options shall become exercisable (vested) immediately on the date of
Termination; and

(iii)

if the Participant dies, then his or her estate, personal representative or
beneficiary to whom it has been transferred (in accordance with the terms of
this Plan) may at any time within a period of fifteen (15) months after the
Participant’s death (or, if sooner, the Option’s expiration date as set forth on
the Award Agreement) exercise any or all of his or her Options, all of which
shall be exercisable (vested) immediately at the time of death;

Provided, however, that the Committee may, at its sole discretion, provide
specifically in an Award Agreement for such other period of time (shorter or
longer than as set forth above) during which a Participant may exercise an
Option after Termination as the Committee may approve, subject to the overriding
limitation that no Option may be exercised to any extent by anyone after the
date of expiration of the Option.





-15-







(j)   

Unvested Stock Options.  Unless otherwise determined by the Committee, or as
otherwise set forth herein, including, without limitation, at
Section 6.4(i)(iii), Stock Options that are not vested (either by operation of
this Plan or under an agreement or otherwise) as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(k)   

Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Company Non-Voting
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under this Plan
and/or any other stock option plan of the Company or any Subsidiary exceeds
$100,000, such Options shall be treated as Non-Qualified Stock Options.
 Incentive Stock Options shall be granted to Employees only. Should any
provision of this Plan not be necessary in order for the Stock Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may, in its sole discretion, amend this Plan
accordingly, without the necessity of obtaining the approval of the Voting
Stockholders of the Company.

(l)   

Form, Modification, Extension and Renewal of Stock Options.  Subject to the
terms and conditions and within the limitations of this Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may, in its sole discretion, modify, extend or
renew outstanding Stock Options granted under this Plan (provided that the
rights of a Participant are not reduced without his or her consent and provided
further that such action does not subject the Stock Option to Section 409A of
the Code).  Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the Voting Stockholders of the Company.

(m)   

Other Terms and Conditions.  Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII

RESTRICTED STOCK

7.1   

Awards of Restricted Stock.  Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan.  The Committee
shall, in its sole discretion, determine the Eligible Employees to whom, the
time or times at which, and the performance conditions (if any) applicable to,
grants of Restricted Stock and shall also





-16-




determine the number of shares of Company Non-Voting Stock to be awarded, the
price (if any) to be paid by the Participant, the time or times within which
such Awards may be subject to forfeiture, the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Awards.  As it
deems necessary or appropriate, including to comply with Code Section 162(m),
the Committee may condition receipt of the grant of Restricted Stock upon the
attainment of annual performance goals, as described in Section 7.4.  In
addition, the Committee may condition the vesting of Restricted Stock upon the
attainment of specified performance targets or such other factors as the
Committee may determine, in its sole discretion, including to comply with the
requirements of Section 162(m) of the Code.  Unless otherwise determined by the
Committee at grant, each Award of Restricted Stock shall provide that in the
event the Participant engages in Detrimental Activity after the grant of
Restricted Stock, all unvested Restricted Stock shall be immediately forfeited
to the Company.

7.2   

[RESERVED]

7.3   

Awards and Certificates.  Participants selected to receive Restricted Stock
Awards shall comply with the applicable terms and conditions of the Restricted
Stock Award.  Further, all Awards shall be subject to the following:

(a)   

Purchase Price.  The purchase price, if any, of Restricted Stock shall be fixed
by the Committee.  The purchase price for shares of Restricted Stock may, to the
extent permitted by applicable law, be more or less than par value and may be
zero.

(b)   

Non-Issuance of Certificates.  Participants receiving an Award of Restricted
Stock shall be issued neither shares of Company Non-Voting Stock nor certificate
in respect of such Award.  Rather, each such Award shall be recorded as a book
entry in such manner as is administratively expedient and permitted by law.
 Notwithstanding the foregoing, if the Committee, in its sole discretion,
determines to issue a Participant receiving an Award of Restricted Stock a stock
certificate in respect of such shares of Restricted Stock, such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions (including, without
limitation, the right of Eaton Vance Corp. to repurchase the shares) of the
Eaton Vance Corp. 2008 Omnibus Incentive Plan and an Award Agreement entered
into by the registered owner and Eaton Vance Corp.  Copies of such Plan and
Award Agreement are on file in the offices of Eaton Vance Corp.”

In such case, the Committee may require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may, but need not be, the Company) until the restrictions thereon shall
have lapsed, and include any restrictions or





-17-




limitations that the Committee may otherwise deem necessary or appropriate.

(c)   

Restrictions and Restriction Period.  During the period or periods established
by the Committee and set forth in the Restricted Stock Agreement (i.e., the
Restriction Period), each Award of Restricted Stock shall be subject to
limitations on transferability and a Risk of Forfeiture (which may take the form
of a right of the Company to repurchase the Restricted Stock for such
consideration, if any, as the Committee shall have determined at grant) arising
on the basis of such conditions related to the continuation of employment or the
attainment of performance goals or otherwise as the Committee may determine. Any
such Risk of Forfeiture may be waived, or the Restriction Period shortened, at
any time by the Committee on such basis as it deems appropriate.

(d)   

Rights Pending Lapse of Risk of Forfeiture.  Except as otherwise provided in the
Plan or in an Award Agreement, at all times prior to lapse of the Risk of
Forfeiture applicable to, or forfeiture or repurchase of, an Award of Restricted
Stock, the Participant shall have all of the rights of, and be subject to the
limitations of, a non-Voting Stockholder of the Company as to such shares of
Company Non-Voting Stock, including the right to receive any dividends paid with
respect to the shares; provided that, no such rights of a shareholder, including
rights to receive dividend payments, shall attach to Performance Awards of
Restricted Stock that are granted subject to the satisfaction of performance
objectives, until such time as the Restricted Stock is actually granted to the
Participant after attainment of the performance objectives.  The Committee, as
determined at the time of an Award, may permit or require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested in
additional Restricted Stock to the extent shares of Company Non-Voting Stock are
available under Section 4.

(e)   

Effect of Termination.  Unless otherwise determined by the Committee at or after
grant and subject to the applicable provisions of the Restricted Stock
Agreement, upon Termination with the Company and its Subsidiaries for any reason
during the Restriction Period, all shares of Restricted Stock still subject to
Risk of Forfeiture shall be forfeited (or subject to repurchase, if applicable);
provided, however, that military or sick leave shall not be deemed a termination
of employment or other association, if it does not exceed the longer of ninety
(90) days or the period during which the absent Participant’s reemployment
rights, if any, are guaranteed by statute or by contract.

(f)   

Lapse of Restrictions.  Subject to Section 12.4 below (relating to satisfaction
of withholding obligations), if and when the Risk of Forfeiture expires without
a prior forfeiture of the Restricted Stock, the bookkeeping entry reflecting the
Award of Restricted Stock shall be updated to reflect that the Award is no
longer subject to a Risk of Forfeiture; provided that,





-18-




if the Committee so determines, the Committee may authorize certificates with
respect to such shares of Company Non-Voting Stock and instruct that they be
delivered to the Participant, subject to all requirements set forth herein.  

(g)   

Non-Transferability.  No Award shall be transferable by the Participant
otherwise than by will, the laws of descent and distribution or by operation of
the last validly filed beneficiary designation, filed on a form acceptable to
the Company.  Any Award that is transferred to a Family Member or beneficiary
pursuant to the preceding sentence (i) may not be subsequently transferred
otherwise than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of this Plan and the applicable Award
Agreement.  Any shares of Company Non-Voting Stock by a permissible transferee
shall be subject to the terms of this Plan and the applicable Award Agreement.

(h)   

Buyouts.  The Company may at any time offer to buy out any outstanding Award for
a payment in cash, shares of Company Non-Voting Stock or other property based on
such terms and conditions as the Committee shall determine.

(i)   

Awards to Participants Outside the United States.  The Committee may modify the
terms of any Award under the Plan granted to a Participant who is, at the time
of grant or during the term of the Award, resident or primarily employed outside
of the United States in any manner deemed by the Committee to be necessary or
appropriate in order that such Award shall conform to laws, regulations, and
customs of the country in which the Participant is then resident or primarily
employed, or so that the value and other benefits of the Award to the
Participant, as affected by foreign tax laws and other restrictions applicable
as a result of the Participant’s residence or employment abroad, shall be
comparable to the value of such an Award to a Participant who is resident or
primarily employed in the United States.  An Award may be modified under this
subsection in a manner that is inconsistent with the express terms of the Plan,
so long as such modifications will not contravene any applicable law or
regulation.

7.4   

Additional Requirements for Performance Awards.  Restricted Stock may be granted
to Covered Employees or others (as the Committee may determine) subject to the
attainment of pre-established performance goals, as described below.  Restricted
Stock (including Restricted Stock granted contingent upon the attainment of
pre-established performance goals) may also be granted subject to a Risk of
Forfeiture based on the provisions of Section 7.3(d) above, and may include that
the Risk of Forfeiture may lapse upon the achievement of additional
pre-established performance goal or goals and other terms as set forth in this
Section 7.4.

(a)   

Performance Goals Generally.  The performance goals for such Performance Awards
shall include one or more business criteria and may (but need not) include a
targeted level or levels of performance with





-19-




respect to each such criterion, as specified by the Committee consistent with
this Section 7.4.  Performance goals shall be objective, shall be for a
specified period and shall otherwise meet the requirements for performance-based
compensation under Code Section 162(m), including the requirement that the
outcome of performance goals be “substantially uncertain” at the time
established.  The Committee may determine that such Award shall be granted upon
achievement of any one or more performance goal or that two or more of the
performance goals must be attained as a condition to vesting or delivery of
shares of Company Non-Voting Stock or retention or non-forfeiture of such Award.
 Performance goals may differ for separate Awards granted to any one Participant
or to different Participants, and may be different for Performance Periods.

(b)   

Business Criteria.  One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries, business
units, funds or ventures of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Award:  (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment; (5)
return on assets, return on investment, return on capital, or return on equity;
(6) identification and/or consummation of investment opportunities or completion
of specified projects in accordance with corporate business plans; (7) operating
margin; (8) net income, net operating income, pretax earnings, pretax earnings
before interest and depreciation and amortization, pretax operating earnings
after interest expense and before incentives and service fees and extraordinary
or special items, operating earnings or adjusted operating earnings; (9) total
stockholder return; (10) commissions paid or payable to certain marketing
personnel which are subjected to the Participant’s customary override
commissions; (11) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or other indexes or groups of
comparable companies referenced in the Company’s annual report on Form 10-K in
respect to Item 401(l) of Regulation S-K; (12) new exchange fund assets acquired
during a performance period; (13) the value of all financial assets resulting
from an extraordinary acquisition of assets; (14) the performance of one or more
of the Eaton Vance funds as compared to a peer group or index or other benchmark
deemed applicable by the Committee; (15) the volume of sales of Eaton Vance
funds; and (16) operating income excluding the results of consolidated funds and
adding back stock-based compensation, closed-end fund structuring fees,
write-offs of intangible assets or goodwill associated with acquisitions or
similar transactions and other items deemed non-operating in nature.  The
specific performance goal or goals established by the Committee with respect to
such Award or the terms of the Award Agreement shall be subject to adjustment by
the Committee for any change in law, regulations and interpretations occurring
after the Grant





-20-




Date of the Award so as to enable all compensation to a Covered Employee
attributable to the Award to constitute “performance-based compensation” within
the meaning of Code Section 162(m).

(c)   

Timing For Establishing Performance Goals.  Performance goals applicable to both
(i) Awards of Restricted Stock granted upon the condition that a specified goal
or goals be achieved during a Performance Period, or (ii) Awards of Restricted
Stock granted subject to a Risk of Forfeiture that lapses upon the achievement
of pre-established performance goals shall be measured over the applicable
Performance Period.  The Performance Period will be specified in the Restricted
Stock Agreement.  Performance goals shall be established not later than 90 days
after the beginning of any Performance Period applicable to such Award, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).  

(d)   

Special Definitions.  For purposes of this Section:  “performance period” means
the period over which an applicable performance goal or goals must be met;
“extraordinary acquisition of assets” means an unusual or nonrecurring event
affecting the Company or any Subsidiary, or any business division or unit or the
financial statements of the Company or any Subsidiary, involving the acquisition
of new financial assets to be managed or administered for advisory or other fees
by any Subsidiary or any business division or unit, such as the acquisition of
investment companies or partnerships (or their assets) previously managed by
other persons, the acquisition of other investment advisory or management firms
(or their assets) or the formation of joint ventures, partnerships or similar
entities with other firms, provided that such fees shall be based upon such
assets and payable to the Subsidiary or business division or unit upon
consummation of the transaction (but the formation of new investment companies
or partnerships by the Company or any Subsidiary or the acquisition of new
private accounts to be managed by the Company or any Subsidiary in the ordinary
course of its business shall not constitute an extraordinary acquisition of
assets); and “new exchange fund assets” means all financial assets acquired
during a performance period resulting from the private offering of shares or
units of one or more exchange funds offered and managed by any Subsidiary or
Subsidiaries of the Company, including all qualifying assets acquired by an
exchange fund during a performance period to ensure the nontaxability of the
exchange of contributed securities for shares or units of the fund (with all
financial assets acquired by an exchange fund during a performance period valued
as at the close of business on the exchange date, using the valuation of such
assets employed by the fund at such date).





-21-







ARTICLE VIII

CHANGE IN CONTROL PROVISIONS

8.1   

Benefits.  In the event of a Change in Control of the Company and except as
otherwise provided by the Committee in any Award Agreement, a Participant’s
unvested Award shall not automatically vest and a Participant’s Award shall be
treated in accordance with one of the following methods determined by the
Committee, in its sole discretion:

(a)   

Awards, whether or not then vested, shall be continued, assumed, have new rights
substituted therefore, as determined by the Committee in its sole discretion,
and restrictions applicable to any Award granted prior to the Change in Control
shall not lapse upon a Change in Control; provided that, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendments
thereto).

(b)   

The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or a Subsidiary for an amount of cash equal to the excess
of the Change in Control Price (as defined below) of the shares of Company
Non-Voting Stock covered by such Awards, over the aggregate exercise price of
such Awards.  For purposes of this Section 8.1, “Change in Control Price” shall
mean the highest price per share of Company Non-Voting Stock paid in any
transaction related to a Change in Control of the Company.

(c)   

The Committee may, in its sole discretion, provide for the cancellation of any
Awards without payment, if the Change in Control Price is less than the Fair
Market Value of such Award on the date of grant.

(d)   

Notwithstanding anything else herein, the Committee may, in its sole discretion,
provide for accelerated vesting or lapse of restrictions, of an Award at the
time of grant or at any time thereafter.




ARTICLE IX

FORMULA PLAN FOR NON-EMPLOYEE DIRECTORS

9.1   

Formula Plan, In General.  Non-Employee Directors of the Company shall be
granted Director Options as described in Section 9.2 and a Phantom Stock Awards
as described in Section 9.3.  Unless otherwise specifically provided in this
Article IX, all Options granted under Section 9.2 shall be subject to the
general rules set forth for Option Awards under this Plan, including as set
forth in Article VI.





-22-







9.2   

Director Option.  At the first Board meeting following the first election to the
Board of a person who was not, within twelve months preceding election, either
an officer or employee of the Company or any Subsidiary, a Non-Employee Director
shall be granted an Option to purchase such number of shares of Company
Non-Voting Stock that, on the Grant Date, has a value under the Black-Scholes
method of $50,000 (using the methodology used by the Company in determining the
value of Options granted to Eligible Employees). On the first business day in
November in each year, each Non-Employee Director shall receive a Director
Option to purchase such number of shares of Company Non-Voting Stock that, on
the Grant Date, has a value under the Black-Scholes method of $50,000 (using the
methodology used by the Company in determining the value of Options granted to
Eligible Employees). In the event that on any Grant Date there is not a
sufficient number of shares of Company Non-Voting Stock available to implement
fully the preceding sentences, then each such director shall receive a pro rata
portion of the Director Option contemplated by the preceding sentences. The
Option Price for each Director Option shall be the Fair Market Value (as defined
herein) for the Grant Date.  Each Director Option shall become exercisable
immediately on the date of grant. No Director Option shall be exercisable later
than ten years after the date of grant. It is intended that each Director Option
automatically granted pursuant to this Section 9.2 shall be made pursuant to a
formula plan as defined in Release No. 34-37260 of the Securities and Exchange
Commission (adopting restated Rule 16b-3).  

9.3   

Phantom Stock.  At the first Board meeting following the first election to the
Board of a person who was not, within twelve months preceding election, either
an officer or employee of the Company or any Subsidiary, a Non-Employee Director
shall be granted a Phantom Stock Award equivalent to $50,000, with the number of
units of Phantom Stock actually awarded equal to $50,000 divided by the Fair
Market Value of a share of Company Non-Voting Stock on the Grant Date. On the
first business day in November in each year, each Non-Employee Director shall be
granted a Phantom Stock Award equivalent to $50,000, with the number of units of
Phantom Stock actually awarded equal to $50,000 divided by the Fair Market Value
of a share of Company Non-Voting Stock on the Grant Date.  

(a)   

Settlement.  Phantom Stock Awards will vest and be settled on the first to occur
of the second anniversary of the Grant Date or the date of the Non-Employee
Director’s Termination (other than for Cause), or because of death, Disability
or Unforeseeable Emergency, or upon a Change in Control.  Phantom Stock Awards
shall be settled in a lump sum cash payment equivalent to the number of units of
Phantom Stock held (after adjustment under Sections 9.3(d) and (e)) on the
settlement date multiplied by the Fair Market Value of a share of Company
Non-Voting Stock.  

(b)   

Non-Transferability of Phantom Stock Award.  Except as specifically authorized
by the Committee, Phantom Stock Awards, or the rights represented thereby, shall
not be transferable by the Participant otherwise than by will, the laws of
descent and distribution or by operation of the last validly filed beneficiary
designation, filed on a form acceptable to the Company.  Any Award that is
transferred to a Family Member or beneficiary pursuant to the preceding sentence
(i) may not be subsequently





-23-




transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the applicable Award
Agreement.  Any shares of Company Non-Voting Stock by a permissible transferee
shall be subject to the terms of this Plan and the applicable Award Agreement.

(c)   

.  Except as specifically authorized by the Committee, no purported assignment
or transfer of a Phantom Stock Award, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except by
will, the laws of descent and distribution, or by operation of the last validly
filed beneficiary designation), shall vest in the assignee or transferee any
interest or right herein whatsoever.

(d)   

Unfunded Promise; No Stockholder Rights. The grant of a Phantom Stock Award (as
adjusted herein) shall constitute an unfunded promise by the Company to pay a
cash amount, in accordance with the requirements of Section 9.3. Such cash
amount is to be paid exclusively from the general assets of the Company, and the
Non-Employee Director receiving such Award shall be an unsecured creditor of the
Company with respect to all Phantom Stock Awards.  Except as specifically
provided herein, no Phantom Stock Award shall confer upon a Non-Employee
Director any rights as a Voting Stockholder or non-Voting Stockholder with
respect to the Award contemplated herein.  

(e)   

Dividends.  As dividends are paid with respect to Company Non-Voting Stock, a
number of units of Phantom Stock with a current value equal to the amount of the
dividend will be allocated to the account of each Non-Employee Director with
respect to each unit of Phantom Stock Awarded hereunder at the time such
dividends are paid to the stockholders of the Company.  The number of units of
Phantom Stock allocable will be determined by first determining the value of the
total dividend that would have been paid to a Non-Employee Director if each unit
of Phantom Stock held by him or her at such time was an actual share of Company
Non-Voting Stock, and dividing the aggregate value of the hypothetical dividend
by the Fair Market Value of a share of Company Non-Voting Stock, as of the date
the dividend is declared (rounded up to one additional unit, as necessary).

(f)   

Adjustments.  Adjustments shall be made to the number of units of Phantom Stock
held by a Non-Employee Director, as necessary, in accordance with Section 4.2.




(g)   

Taxes.  Amounts received with respect to a Phantom Stock Award are taxable as
regular income upon settlement.  Non-Employee Directors receiving such Awards
are solely responsible for payment of all state, federal and local taxes
applicable thereto.





-24-







ARTICLE X

TERMINATION OR AMENDMENT OF PLAN

10.1   

Termination or Amendment.  Notwithstanding any other provision of this Plan, the
Board or the Committee may at any time, and from time to time, amend, in whole
or in part, any or all of the provisions of this Plan (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirements), or suspend or terminate it entirely, retroactively or otherwise;
provided, however, that, unless otherwise required by law or specifically
provided herein, the rights of a Participant with respect to Awards granted
prior to such amendment, suspension or termination, may not be materially
impaired without the consent of such Participant and, provided further, without
the approval of the Voting Stockholders of the Company in accordance with the
laws of the State of Maryland, to the extent required by the applicable
provisions of Rule 16b-3, or Section 162(m) of the Code, pursuant to the
requirements of the exchange on which Company shares are traded, or, to the
extent applicable to Incentive Stock Options, Section 422 of the Code, no
amendment may be made which would:

(a)   

increase the aggregate number of shares of Company Non-Voting Stock that may be
issued under this Plan pursuant to Section 4.1 (except by operation of Section
4.2);

(b)   

increase the maximum individual Participant limitations as set forth in Section
6.2 (except by operation of Section 4.2);

(c)   

change the classification of Eligible Employees eligible to receive Awards under
this Plan;

(d)   

decrease the minimum option price of any Stock Option (except by operation of
Section 4.2);

(e)   

extend the maximum option period beyond ten years;

(f)   

alter the Performance Goals for the Award of Restricted Stock or the vesting of
Restricted Stock;

(g)   

award any Stock Option in replacement of a canceled Stock Option; or

(h)   

require stockholder approval in order for this Plan to continue to comply with
the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code.

In no event may this Plan be amended without the approval of the Voting
Stockholders of the Company in accordance with the applicable laws of the State
of Maryland to increase the aggregate number of shares of Company Non-Voting
Stock that may be issued under this Plan, decrease the minimum exercise price of
any Stock Option, or to make any other amendment that would require Voting





-25-




Stockholder approval under the rules of the exchange on which the Company
Non-Voting Stock of the Company are traded, or the rules of any other exchange
or system on which the Company's securities are listed or traded at the request
of the Company.

ARTICLE XI

UNFUNDED PLAN

11.1   

Unfunded Status of Plan.  This Plan is an “unfunded” plan for incentive and
deferred compensation.  With respect to any payments as to which a Participant
has a fixed and vested interest but that are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

ARTICLE XII

GENERAL PROVISIONS

12.1   

Legend.  The Committee may require each person receiving shares of Company
Non-Voting Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof.  In addition to any
legend required by this Plan, the certificates for such shares may include any
legend that the Committee, in its sole discretion, deems appropriate to reflect
any restrictions on transfer.

All certificates for shares of Company Non-Voting Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may, in its sole discretion, deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Company Non-Voting Stock is then listed or any
national securities exchange system upon whose system the Company Non-Voting
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

12.2   

Other Plans.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to Voting
Stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

12.3   

No Right to Employment or Directorship.  Neither this Plan nor the grant of any
Option or other Award hereunder shall give any individual any right with respect
to continuance of employment, consultancy or directorship by the Company or any
Subsidiary, nor shall they be a limitation in any way on the right of the
Company or any Subsidiary by which an employee is employed or a consultant or
Non-Employee Director is retained to Terminate his or her employment,
consultancy or directorship at any time.





-26-







12.4   

Withholding of Taxes.  The Company shall have the right to deduct from any
payment to be made pursuant to this Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Company Non-Voting Stock or the payment of
any cash hereunder, payment by the Participant of, any Federal, state or local
taxes required by law to be withheld, including without limitation, upon the
vesting of Restricted Stock (or other Award that is taxable upon vesting).  Upon
an election by a Participant under Section 83(b) of the Code, he or she shall
pay all required withholding to the Company.  Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the prior consent of the Committee, by reducing the number of shares of
Company Non-Voting Stock otherwise deliverable or by delivering shares of
Company Non-Voting Stock already owned.  Any fraction of a share of Company
Non-Voting Stock required to satisfy such tax obligations shall be disregarded
and the amount due shall be paid instead in cash by the Participant.

12.5   

No Assignment of Benefits.  No Award or other benefit payable under this Plan
shall, except as otherwise specifically provided under this Plan, by law or
permitted by the Committee, be transferable in any manner, and any attempt to
transfer any such benefit shall be void, and any such benefit shall not be
liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

12.6   

Listing and Other Conditions.

(a)   

Unless otherwise determined by the Committee, as long as the Company Non-Voting
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issue of any shares of Company Non-Voting
Stock pursuant to an Award shall be conditioned upon such shares being listed on
such exchange or system.  The Company shall have no obligation to issue such
shares unless and until such shares are so listed, and the right to exercise any
Option or other Award with respect to such shares shall be suspended until such
listing has been effected.

(b)   

If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Company Non-Voting Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Company Non-Voting Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.





-27-







(c)   

Upon termination of any period of suspension under this Section 12.6, any Award
affected by such suspension which shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares which would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

(d)   

A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

12.7   

Governing Law.  This Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Maryland
(regardless of the law that might otherwise govern under applicable Maryland
principles of conflict of laws).

12.8   

Construction.  Wherever any words are used in this Plan in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

12.9   

Other Benefits.  No Award granted or paid out under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

12.10   

Costs.  The Company shall bear all expenses associated with administering this
Plan, including expenses of issuing Company Non-Voting Stock pursuant to any
Awards hereunder.

12.11   

No Right to Same Benefits.  The provisions of Awards need not be the same with
respect to each Participant, and such Awards to individual Participants need not
be the same in subsequent years.

12.12   

Death/Disability.  The Committee may in its sole discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may, in its discretion, also require that the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.





-28-







12.13   

Section 16(b) of the Exchange Act.  All elections and transactions under this
Plan by persons subject to Section 16 of the Exchange Act involving shares of
Company Non-Voting Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  The Committee may, in its sole discretion,
establish and adopt written administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business thereunder.

12.14   

Section 409A of the Code.  Awards under the Plan are intended to comply with, or
be exempt from, the applicable requirements of Section 409A of the Code and
shall be limited, construed and interpreted in accordance with such intent.
 Although the Company does not guarantee any particular tax treatment, to the
extent that any Award is subject to Section 409A of the Code, it shall be paid
in a manner that is intended to comply with Section 409A of the Code, including
regulations and any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto.

12.15   

Successor and Assigns.  The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

12.16   

Severability of Provisions.  If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

12.17   

Payments to Minors, Etc.  Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipt thereof shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Subsidiaries
and their employees, agents and representatives with respect thereto.

12.18   

Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.





-29-







ARTICLE XIII

EFFECTIVE DATE OF PLAN

The Plan became effective on October 30, 2008, the date it was approved by the
voting stockholders of the Company.  Restatement No. 2 became effective on
October 23, 2009, the date it was approved by the Voting Stockholders of the
Company; Restatement No. 3 became effective on October 26, 2010, the date it was
approved by the Voting Stockholders of the Company.  Restatement No. 4 became
effective on October 26, 2011, the date it was approved by the Voting
Stockholders of the Company.  This Restatement No. 5 became effective on October
24, 2012, the date it was approved by the Voting Stockholders of the Company.

ARTICLE XIV

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after October 24, 2022, but
awards granted prior to such date may extend beyond that date.  Notwithstanding
the foregoing provisions, provided that no Award (other than a Stock Option)
that is intended to be “performance-based” under Section 162(m) of the Code
shall be granted on or after the fifth anniversary of the date of stockholder
approval of the Plan, unless the Performance Goals set forth herein are
re-approved (or other designated performance goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals set forth herein.

Eaton Vance Corp.

­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­________________________________

By: Thomas E. Faust Jr.

Title: Chief Executive Officer





-30-


